EXHIBIT 10.63
Execution Copy
     AMENDMENT NO. 1 TO THE MEMORANDUM OF AGREEMENT (hereinafter referred to as
this “Amendment”) made in Montreal this 21st day of January, 2009.

     
BETWEEN:
   
 
   
 
  ABITIBIBOWATER INC.,
herein represented by Jacques P. Vachon, its Senior Vice President, Corporate
Affairs and Chief Legal Officer, duly authorized as he so declares;
 
   
 
  (hereinafter referred to as the “Corporation”)
 
   
 
  -and-
 
   
 
  JOHN W. WEAVER,
Executive, residing in the City of Amelia Island, Florida;
 
   
 
  (hereinafter referred to as the “Executive”, and together with the
Corporation, the “Parties”)

     WHEREAS, the Corporation and the Executive entered into that certain
Memorandum of Agreement, dated as of July 29, 2008 (the “Agreement”); and
     WHEREAS, the Corporation and the Executive agree to amend the Agreement as
set forth below.
     NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING, AND FOR OTHER GOOD AND
VALUABLE CONSIDERATION, THE RECEIPT AND ADEQUACY OF WHICH ARE HEREBY
ACKNOWLEDGED, THE PARTIES, INTENDING TO BE LEGALLY BOUND, COVENANT AND AGREE AS
FOLLOWS:
     1. Preamble: The preamble to this Amendment shall constitute an integral
part hereof and as such shall be binding upon the Parties.
     2. Definitions: For purposes of this Amendment, a “business day” means any
day of the year, other than a Saturday, Sunday, or any day on which Canadian
chartered banks are required or authorized to close in Montreal, Quebec, Canada.
All other capitalized expressions used in this Amendment but not otherwise
defined in this Amendment shall have the meanings set forth in the Agreement.

 



--------------------------------------------------------------------------------



 



     3. Amendments to Sections 5 (a) and (b) and Section 10: Sections 5(a) and
(b) and Section 10 of the Agreement are hereby amended to reflect the following
terms relating to the schedule of payment of all amounts due thereunder and
certain other matters as specifically provided below:
     “The Corporation agrees to pay to the Executive the following:
     (a) An aggregate amount equal to US$17,540,000 (the “Principal Amount”),
such Principal Amount to be paid by the Corporation as follows:
     (i) US$4,500,000 on January 23, 2009; provided, that a portion of such
amount, sufficient after withholding of all applicable taxes, will be used by
the Corporation to repay in full the Executive’s loan from the Corporation in
the amount of CA$906,750;
     (ii) US$3,000,000 on each of April 30, 2009 and August 15, 2009;
     (iii) US$2,000,000 on each of September 15, 2009, October 15, 2009 and
November 15, 2009; and
     (iv) The remaining balance of the Principal Amount, less the amounts paid
by the Corporation pursuant to the preceding clauses (a)(i) through (a)(iii) of
Section 3 of this Amendment, on December 15, 2009.
     The Corporation shall pay interest on the unpaid balance of the Principal
Amount from January 5, 2009 until paid at the legal rate of interest plus the
indemnity rate as provided in Article 1619 of the Civil Code of Quebec, in each
case, determined under the laws of Quebec (as such rates may change from time to
time). Interest shall be paid on the unpaid Principal Amount together with
payment of each installment as specified in Section 3(a) of this Amendment
commencing with the installment due on April 30, 2009 as specified in
Section 3(a)(ii) of this Amendment and shall be calculated from and including
the first day of each relevant period to but not including the date of payment.
(For the avoidance of doubt, interest shall be calculated (i) from and including
January 5, 2009 to but not including January 23, 2009 as to the entire Principal
Amount; (ii) from and including January 23, 2009 as to the Principal Amount less
the payment of US$4,500,000 made on that date to but not including April 30,
2009; and so on.)
     (b) If the Corporation fails to pay the Principal Amount due as set forth
in Section 3(a) of this Amendment (together with interest as provided in Section
3(b) of this Amendment), the Executive shall have the right to demand
acceleration of the Corporation’s obligation to make payment of the entire
unpaid Principal Amount upon written notice to the Corporation, subject to the
right of the Corporation to cure the default during the period of three
(3) business days following receipt of such

2



--------------------------------------------------------------------------------



 



notice. If the Corporation defaults in the payment when due of the amounts set
forth in Section 3(a) of this Amendment at the times when they are due and
payable as well as during the aforesaid three (3) business day cure period, and
if, following such notice and cure period, the Executive commences a lawsuit for
collection of amounts he is owed hereunder, the Corporation shall reimburse the
Executive’s reasonable fees and expenses of his counsel resulting therefrom.
Interest as provided in Section 3(b) of this Amendment hereof shall continue to
accrue during any period of time that the Corporation is in default of its
obligations to make payment as provided in Section 3(a) of this Amendment.
     (c) The Corporation shall not be obligated to provide any lien,
encumbrance, mortgage, pledge, letter of credit or other collateral security of
any kind for its obligation to make payments as set forth in Sections 3(a), 3(b)
and 3(c) of this Amendment. In the event of any lawsuit commenced by the
Executive pursuant to Section 3(c) of this Amendment, the Corporation shall
waive and relinquish any right to seek security for costs from the Executive as
permitted under the Quebec Code of Civil Procedure.
     (d) All amounts to be paid by the Corporation to the Executive pursuant to
this Agreement are payable for the account of the Executive at: Wachovia Bank,
Fernandina Beach, FL, to an account number to be designated by the Executive.”
     4. Amendment to Section 8: Section 8 of the Agreement shall be amended and
restated in its entirety to read as follows:
     “Repayment of Loans: The Parties acknowledge that the Executive is indebted
to the Corporation in the amount of CA$ 906,750 pursuant to the letter agreement
between Abitibi-Consolidated Inc. and the Executive dated September 10,1999,
which amount shall be repaid pursuant to Section 3(a)(i) of this Amendment.”
     5. Currency of Payment: All amounts to be paid by the Corporation under
this Amendment shall be paid in dollars in the lawful currency of the United
States of America. References contained in this Amendment to US$ shall mean such
United States dollars and references to CA$ shall mean dollars in the lawful
currency of Canada.
     6. No Other Amendments. Except as otherwise expressly amended or modified
hereby, all of the terms and conditions of the Agreement shall continue in full
force and effect. Each reference to “hereof”, “hereunder”, “herein” and “hereby”
and each similar reference contained in the Agreement shall refer to the
Agreement as amended hereby.
     7. Priority of this Amendment and the Agreement: This Amendment and the
Agreement, together, supersede and take priority over the terms and conditions
of

3



--------------------------------------------------------------------------------



 



all other agreements between the Executive and the Corporation and its
Affiliates, including without limitation the Employment Agreements.
     8. Entire Agreement: This Amendment and the Agreement, together, constitute
the entire agreement between the Parties pertaining to the subject matter
hereof.
     9. Choice of Law: This Amendment shall be governed by and interpreted in
accordance with the laws of the Province of Quebec and the courts of the
Province of Quebec shall be the sole and proper forum with respect to any suits
brought with respect to this Amendment. The present Amendment has been drafted
in English at the request of the Parties. La presente entente a ete redigee en
anglais a la demande des parties.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly
executed as of the date first written above.

         
 
  ABITIBIBOWATER INC.
 
       
 
  By:   /s/ Jacques P. Vachon
 
       
 
      Name: Jacques P. Vachon
Title: Senior Vice President, Corporate Affairs
and Chief Legal Officer
 
       
 
      /s/ John W. Weaver
 
       
 
      John W. Weaver

[Signature Page to Amendment]

